DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/140,213 has claims 1-19 pending.

Priority / Filing Date
Applicant’s claim for priority of foreign application No. EP20151596.2 is acknowledged. The effective filing date for this application is January 14, 2020.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings filed on January 4, 2021 are acceptable for examination purposes.





Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement filed on January 4, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Objections
Claims 8-9 are each objected for failing to provide proper antecedent basis for “the application system” in each claim. Correction is required.
Claim 11 recites the term “in particular” which is indefinite since the term only limits any elements placed after the term as exemplary. Removal of such term is recommended to overcome the raised issue.

Notes
Claim 1 recites a method for controlling timing of a database query execution. The ordered combination of the claim elements is not directed to an abstract idea since the steps are not practical to be implemented in a human mind and/or with the help of pen/paper. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 17 recites a computer system comprising at least a processor set (i.e., a hardware processor per Figure 5 and [0071] of instant specification) and a storage medium for implementing the non-abstract idea steps of claim 1. Thus, claim 17 and its dependent claim qualify as eligible subject matters under 35 U.S.C. 101.
Claim 19 recites a computer-readable storage medium embodying instructions for implementing the non-abstract idea of claim 1. The claimed medium is taken in view of Applicant’s definition ([0067] of instant specification) to be exclusive of transitory signals per se. Thus, claim 19 qualifies as eligible subject matters under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brookler et al. (Pub. No. US 2018/0300370, published on October 18, 2018; hereinafter Brookler).

Regarding claims 1, 17, and 19, Brookler clearly shows and discloses a method for controlling the timing of an execution of a database query for test purposes (Abstract); a computer system for controlling the timing of an execution of a database query for test purposes, the computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and the program instructions which, when executed by the processor set, cause the processor set to perform the method; and a computer program product for controlling the timing of an execution of a database query for test purposes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer system to cause the computer system (Figures 1, 5 and texts) to perform the method comprising:
receiving the database query, the database query comprising control code (Figures 1-2 show the user 112 may cause a portion of the query 110 to inject a delay 124 into the query 110, using a logical delay operator that is supported by the query language of the query 110 and the query processor 102. One such example involves SQL injection, wherein the user 112 introduces an extra single quote or double quote into a string field that is typically encapsulated by single- or double-quotes, followed by a delay instruction, [0022]-[0027]); 
the control code causing a database management system to control the timing of the execution of the database query within the database management system (One such example involves SQL injection, wherein the user 112 introduces an extra single quote or double quote into a string field that is typically encapsulated by single- or double-quotes, followed by a delay instruction. The premature interruption of the string value causes the following instructions to be executed rather than treated as string-type user input, and therefore introduce a delay 124 into the processing of the query 110, [0022]-[0027]); and
 executing the database query within the database management system (The query processor 102 may then return the query result 114 to the user 112 in fulfillment of the query 110, [0027]).
Regarding claim 12, Brookler further discloses the control code causes to delay the execution of the database query (The query 110 presented by the user 112 includes a condition 118, upon which a first conditional branch 120 is taken that includes a differential delay 124 of the first conditional branch 120 as compared with a second conditional branch 122. In accordance with the techniques presented herein, the query processor 102 may identify the differential delay 124 presented on the first conditional branch 120 as compared with the second conditional branch 122, [0022]-[0027]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brookler in view of Brunet et al. (Pub. No. US 2015/0199431, published on July 16, 2015; hereinafter Brunet).

Regarding claim 2, Brunet then discloses: 
receiving the database query on a first database management system (The system provides an app that can be installed on a device. Using this app a user can initiate a search by entering a search query, [0013]); 

detecting an annotation associated with the received database query (the app first extracts information from the device, injects the parameters from the device information into a search query, [0016].  Forming the augmented search query may include parsing the terms of the basic search query. It may also include adding Boolean operators, wildcards, quotes, or parentheses. It may also include following a specified syntax of the search engine, [0026]);
based on the detecting, injecting control code into the database query, the control code causing a second database management system to control the timing of the execution of the database query within the second database management system (the app first extracts information from the device, injects the parameters from the device information into a search query, [0016]); 
forwarding the database query to the second database system (the search may be submitted to a specialized website or forum, alternatively or in addition to searching the Internet more broadly, [0028]); and 
executing the database query within the second database system (searched results are returned from curated content forum, [0109]-[0112]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Brunet with the teachings of Brookler for the purpose of injecting one or more parameters with at least one of the terms of the basic search query to augment a search query for enhancing query processing.

Regarding claim 3, Brookler further discloses causing the second database management system to control the timing of the execution of the database query based on control flag information generated by an application system (when a user submits a query 110 for evaluation against a data set 104, a device 302 may perform an actual execution 610 of the query 110 against the data set 104 and measure the actual execution durations 612 of the conditional branches, and may compare the execution durations 612 to identify a processing delay 204 between the conditional branches, [0057]).  
Regarding claim 4, Brookler further discloses the annotation comprises a comment added to a query statement of the database query (Figure 2 shows “WAITFOR DELAY” comment).  
Regarding claim 5, Brookler further discloses the comment is used to switch to an additional code path handling augmenting in the database query (As a first such example, the delay 124 may comprise an explicit delay instruction in the first conditional branch 120, such as a WAITFOR, DELAY, SLEEP, or similar function. As a second such example, the delay 124 may comprise a computationally intensive operation inserted on the first conditional branch 120 that imposes the processing delay 124 on the first conditional branch 120, [0048]).  
Regarding claim 6, Brooker further discloses the annotation comprises an optimizer hint associated with the database query (As a first such example, the delay 124 may comprise an explicit delay instruction in the first conditional branch 120, such as a WAITFOR, DELAY, SLEEP, or similar function. As a second such example, the delay 124 may comprise a computationally intensive operation inserted on the first conditional branch 120 that imposes the processing delay 124 on the first conditional branch 120, [0048]).   
Regarding claim 7, Brookler further discloses injecting control code comprises including a function comprising program code to be executed by the second database management system, the program code causing the second database management system to control the timing of the execution of the database query (when a user submits a query 110 for evaluation against a data set 104, a device 302 may perform an actual execution 610 of the query 110 against the data set 104 and measure the actual execution durations 612 of the conditional branches, and may compare the execution durations 612 to identify a processing delay 204 between the conditional branches, [0057]).   
Regarding claim 8, Brookler further discloses the application system establishing the control flag information in the function for controlling the timing of the execution of the database query in the database management system, the function waiting for the control flag to be reached during execution of the database query (As a first such example, the delay 124 may comprise an explicit delay instruction in the first conditional branch 120, such as a WAITFOR, DELAY, SLEEP, or similar function. As a second such example, the delay 124 may comprise a computationally intensive operation inserted on the first conditional branch 120 that imposes the processing delay 124 on the first conditional branch 120, [0048]).  
Regarding claim 9, Brookler further discloses the control code causes the second database system to control the timing of the execution of the database query according to an information element provided by the application system (the delay 124 of the first conditional branch 102 may be incorporated in the condition 118; e.g., the condition 118 may comprise a pair of tests connected by a Boolean AND (e.g., “IF [A] AND [B]”), where the first test (“[A]”) is the condition 118 that determines the conditional branch to be evaluates, and the second test (“[B]”) is itself computationally intensive in a manner that imposes a delay on the completion of the Boolean AND (representing the first conditional branch 120), wherein the failure of the first test results in skipping the second test (representing the second conditional branch 122), [0048]).
Brunet then discloses the information element comprising the control flag information and being stored in storage resources of the second database management system, wherein the control code comprises an identifier of the information element (the search query may preferably be used in order to only search the Samsung website, thus changing the search query to "hard reset samsung galaxy S4" site:samsung.com, [0105]. Searching for troubleshooting information stored on the target server, [0052]-[0069]).
Regarding claim 11, Brookler and Brunet further disclose causing the second database system to establish a network connection for receiving information concerning controlling the timing of the execution of the database query (when a user submits a query 110 for evaluation against a data set 104, a device 302 may perform an actual execution 610 of the query 110 against the data set 104 and measure the actual execution durations 612 of the conditional branches, and may compare the execution durations 612 to identify a processing delay 204 between the conditional branches, [0057] of Brookler), wherein the identifier comprises information about a network endpoint to connect to, in particular an IP address and/or a port number (the search query may preferably be used in order to only search the Samsung website, thus changing the search query to "hard reset samsung galaxy S4" site:samsung.com, [0105] of Brunet).  
Claims 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brookler in view of Sah et al. (Pub. No. US 2016/0026683, published on January 28, 2016; hereinafter Sah).

Regarding claim 13, Sah then discloses injecting control code into the database query by a connecting component, which receives the database query from the first database management system (A device intermediary to a plurality of clients and a plurality of servers, receives a structured query language (SQL) query to access a database provided by the plurality of servers from a client via a first connection established between the device and the client. The device may modify the SQL query to use the second cursor identifier instead of the first cursor identifier and forward the SQL query to the selected server, [0007]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Sah with the teachings of Brookler for the purpose of enhancing query processing between different database servers using an intermediary device to modify queries based on content of each query.
Regarding claim 14, Sah further discloses sending the database query including the control code to the second database management system (The device may modify the SQL query to use the second cursor identifier instead of the first cursor identifier and forward the SQL query to the selected server, [0007]).  
Regarding claim 15, Sah further discloses the optimizer hint is received by the first database management system, sent in a dedicated message to the connecting component causing to inject the control code into the database query (The device may identify for the SQL query a policy for selecting among the plurality of servers. The policy may include an expression to identify predetermined data from content of the SQL query. The device may select a server from the plurality of servers based on applying the expression of the policy to content of the SQL query. The device may forward the SQL query to the selected server via a second connection established between the device and the selected server, [0005]-[0007]).  
Regarding claim 16, Sah further discloses the comment is received by the connecting component causing to inject the control code into the database query (The device may store a first cursor identifier for the client identified from the SQL query. The device may identify a second cursor identifier for a selected server. In some embodiments, the device maintains one or more server cursor identifiers to reuse via the one or more second connections to the selected server. The device may modify the SQL query to use the second cursor identifier instead of the first cursor identifier and forward the SQL query to the selected server, [0007]).
Regarding claim 18, Sah further discloses at least a first database management system and a second database management system, connected by a connecting component (A device intermediary to a plurality of clients and a plurality of servers, receives a structured query language (SQL) query to access a database provided by the plurality of servers from a client via a first connection established between the device and the client. The device may modify the SQL query to use the second cursor identifier instead of the first cursor identifier and forward the SQL query to the selected server, [0007]).

Allowable Subject Matter
Claim 10 is objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate the limitations of the base claim and all intervening claims.

Pertinent Prior Art
The following references are deemed relevant to the claims:
Wei et al. (Pub. No. US 2015/0088970) teaches managing delivery and rendering of an item of web content. An intermediary between a client and a server may intercept a request from the client to the server for an item of web content. The intermediary may inject, into the first fragment for delivery to the client, executable code and a plurality of unique identifiers corresponding to the plurality of fragments. The injected executable code may generate a request at the client to the server for a second fragment from the plurality of fragments responsive to detecting an event. 
Bourbie et al. (Pat. No. US 11,113,294) teaches recommending query templates to a user. A token query parameter can be identified from a portion of a query entered in a user interface, and use the token to identify a query template from a group of query templates. Query parameters are identified for the placeholders and cause a user interface to display the query template with the query parameters in place of the placeholders.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                        October 25, 2022